Case: 20-40150      Document: 00516074579         Page: 1     Date Filed: 10/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     October 29, 2021
                                  No. 20-40150
                                                                      Lyle W. Cayce
                                Summary Calendar
                                                                           Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Abel Martinez-Alvarado,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 1:19-CR-953-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Abel Martinez-
   Alvarado has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Martinez-Alvarado has not filed a response.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40150      Document: 00516074579          Page: 2    Date Filed: 10/29/2021




                                    No. 20-40150


          During the pendency of this appeal, Martinez-Alvarado, who
   evidenced his intent to appeal his sentence only, completed the sentence
   imposed. Because Martinez-Alvarado was deported upon his release from
   custody and is not subject to a term of supervised release, this appeal is moot.
   See Spencer v. Kemna, 523 U.S. 1, 7 (1998); Lane v. Williams, 455 U.S. 624,
   631 (1982); Bailey v. Southerland, 821 F.2d 277, 278 (5th Cir. 1987).
   Accordingly, the appeal is DISMISSED as moot, and counsel’s motion for
   leave to withdraw is DENIED as unnecessary.




                                          2